— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), dated October 15, 1981, convicting him of attempted criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Money seized after a warrantless search of a paper bag found on the floor of the defendant’s car was properly admitted into evidence as the defendant had no legitimate expectation of privacy in the contents of the paper bag. What a person knowingly exposes to the public, even in his own home or office, is not a subject of 4th Amendment protection (Katz v United States, 389 US 347, 351). Since the defendant voluntarily displayed the contents of the paper bag to two police officers and another person shortly before the bag was seized by the police (offering the money as proof of his intent to purchase stolen merchandise), he lost any legitimate expectation of privacy in the contents of the bag — regardless of the fact that he put the money back in the bag after displaying it (see, People v Maldonado, 76 AD2d 691).
We have reviewed the defendant’s other claims and find them to be without merit. Rubin, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.